

Exhibit 10aab








Summary of Board of Directors Approved Amendments to Certain Stock Option Plans
and Certain Other Employee Benefit or Compensation Plans




On October 27, 2006, the Board of Directors of Rogers Corporation (the
“Company”) approved the following:


The term “Fair Market Value” as contained in the Company’s (i) 1988 Stock Option
Plan; (ii) 1990 Stock Option Plan; (iii) 1994 Stock Compensation Plan; and (iv)
1998 Stock Incentive Plan, and any and all other employee benefit or
compensation plans maintained by the Company to which such change would be
relevant (all of the aforementioned plans, including any and all amendments and
restatements thereto are referred to herein as the “Plans”) is hereby redefined,
to mean the “last” selling price, the price at “close”, or such other equivalent
reported price for the Company’s Capital Stock on such date, in each case as
quoted in the New York Stock Exchange Composite Transactions in The Wall Street
Journal newspaper; provided, however, that if there are no such market
quotations for such date, then as determined in good faith by the Company. The
effective date for the aforementioned amendments to the Plans was October 27,
2006.

